DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 6 recite “wherein said coating die contains said liquid monomer”. Claims 4 and 7 recite “wherein said coating die contains said liquid suspension”. MPEP 2115 states that material worked upon does not limit apparatus claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABBOTT III et al. (US 5,974,837).
Abbott teaches an apparatus for making an optical fiber comprising a starting preform glass (10), a fiber draw tower (see figure 1) for drawing said starting preform glass into a fiber, a coating die (15) and a furnace (16) wherein said fiber with said coating is drawn into said furnace. 
It is noted that the limitation “containing a liquid monomer, or a liquid suspension”, the recitation of “a starting preform glass” and “said fiber being coated with a conductive polymer protective coating” do not provide patentable weight to the apparatus claim since the material or article worked upon does not limit apparatus claims. See MPEP 2115.
Regarding claims 3 and 4, Abbott teaches that the coating die contains liquid coating material (col. 3 lines 20-24).
Regarding claim 9, Abbott teaches a method of making an optical fiber, comprising providing a starting preform glass (10), using a fiber draw tower for drawing said starting preform glass into a fiber (10), drawing said fiber through a coating die (see figure 1) containing a liquid monomer or a liquid suspension wherein said liquid monomer or said liquid suspension is left as a coating on said fiber, and drawing said fiber with a liquid monomer (col. 5 lines 40-43) as a coating through a furnace (16) wherein said fiber with said liquid monomer as a coating is drawn into said furnace and polymerized or consolidated by said furnace and results in said fiber being coated with a conductive polymer protective coating (abstract).
Regarding claim 14, Abbott teaches said fiber with said liquid monomer or said liquid suspension as a coating is only drawn into said furnace (16).  

Claim(s) 1, 3, 4, 9, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA et al. (JP 2003-295010).
Tanaka teaches an apparatus for making an optical fiber comprising a starting preform glass (41), a fiber draw tower (42) for drawing said starting preform glass into a fiber, a coating die (43a) and a bank of ultraviolet lamps (45a) wherein said fiber with said coating is drawn into said a bank of ultraviolet lamps. 
It is noted that the limitation “containing a liquid monomer, or a liquid suspension”, the recitation of “a starting preform glass” and “said fiber being coated with a conductive polymer protective coating” do not provide patentable weight to the apparatus claim since the material or article worked upon does not limit apparatus claims. See MPEP 2115.
Regarding claims 3 and 4, Tanaka teaches that the coating die contains liquid coating material (translation page 13).
Regarding claim 9, Tanaka teaches a method of making an optical fiber, comprising providing a starting preform glass (41), using a fiber draw tower for drawing said starting preform glass into a fiber (42), drawing said fiber through a coating die (see figure 3) containing a liquid monomer or a liquid suspension wherein said liquid monomer or said liquid suspension is left as a coating on said fiber, and drawing said fiber with a liquid monomer (translation pages 8, tables 1 and 2) or liquid suspension (tables 1 and 2) as a coating through a bank of ultraviolet lamps (45a) wherein said fiber with said liquid monomer or said liquid suspension as a coating is drawn into said ultraviolet lamps and polymerized or consolidated by said ultraviolet lamps and results in said fiber being coated with a conductive polymer protective coating (translation page 8).  
Regarding claim 11, Tanaka teaches said coating die only contains said liquid monomer (translation pages 8, tables 1 and 2).  
Regarding claim 12, Tanaka teaches said coating die only contains said liquid suspension (translation pages 8, tables 1 and 2).  
Regarding claim 13, Tanaka teaches said fiber with said liquid monomer or said liquid suspension as a coating is only drawn into said ultraviolet lamps (45a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-7, 10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABBOTT III et al. (US 5,974,837) in view of KRUISHOOP et al. (US 4,609,437).
Abbott teaches an apparatus for making an optical fiber comprising a starting preform glass (10), a fiber draw tower (see figure 1) for drawing said starting preform glass into a fiber, a coating die (15) and a furnace (16) wherein said fiber with said coating is drawn into said furnace.
Abbott is silent to a chamber containing metal in a solution.
Kruishoop teaches a method of manufacturing optical fibers having an inner resin layer and an outer metal layer. Kruishoop teaches that the metal layer can be applied by passing the resin coated and cured optical fiber through a chamber containing a metal solution (col. 2 lines 34-38). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Abbott to include a metal coating chamber after curing the coating because Kruishoop teaches that this provides the advantage of protecting the optical fiber from water and water vapor (col. 1 lines 14-16).
Regarding claims 6 and 7, Abbott teaches that the coating die contains liquid coating material (col. 3 lines 20-24).
Regarding claim 10, see the discussion of claims 2 and 5 above.
Regarding claims 15-19, Kruishoop teaches that the metal coating may be copper, gold, silver, nickel or tin (col. 1 lines 63-65).

Claim 2, 5-8, 10, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (JP 2003-295010) in view of KRUISHOOP et al. (US 4,609,437).
Tanaka teaches an apparatus for making an optical fiber comprising a starting preform glass (41), a fiber draw tower (42) for drawing said starting preform glass into a fiber, a coating die (43a) and a bank of ultraviolet lamps (45a) wherein said fiber with said coating is drawn into said a bank of ultraviolet lamps.
Tanaka is silent to a chamber containing metal in a solution.
Kruishoop teaches a method of manufacturing optical fibers having an inner resin layer and an outer metal layer. Kruishoop teaches that the metal layer can be applied by passing the resin coated and cured optical fiber through a chamber containing a metal solution (col. 2 lines 34-38). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Tanaka to include a metal coating chamber after curing the coating because Kruishoop teaches that this provides the advantage of protecting the optical fiber from water and water vapor (col. 1 lines 14-16).
Regarding claims 6 and 7, Tanaka teaches that the coating die contains liquid coating material (translation page 13).
Regarding claim 8, Tanaka teaches said fiber with is only drawn into said ultraviolet lamps (45a).  
Regarding claim 10, see the discussion of claims 2 and 5 above.
Regarding claims 15-19, Kruishoop teaches that the metal coating may be copper, gold, silver, nickel or tin (col. 1 lines 63-65).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABBOTT III et al. (US 5,974,837) in view of KRUISHOOP et al. (US 4,609,437) as applied to claim 10 above, and further in view of PARK et al. (KR 2015-0102809).
Abbott as modified by Kruishoop teaches a method of making an optical fiber having a protective polymer coating and a metal coating. Kruishoop teaches that the metal coating may be copper, gold, silver, nickel or tin (col. 1 lines 63-65).
Park teaches a method of making an optical fiber with a metal coating. Park teaches that the metal coating may be copper, gold, silver, nickel, tin, or chromium (translation page 3). It would have been obvious to one of ordinary skill in the art to try a chromium metal coating because Park teaches that chromium is a known equivalent of copper, gold, silver, nickel and tin (translation page 3).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (JP 2003-295010) in view of KRUISHOOP et al. (US 4,609,437) as applied to claim 10 above, and further in view of PARK et al. (KR 2015-0102809).
Tanaka as modified by Kruishoop teaches a method of making an optical fiber having a protective polymer coating and a metal coating. Kruishoop teaches that the metal coating may be copper, gold, silver, nickel or tin (col. 1 lines 63-65).
Park teaches a method of making an optical fiber with a metal coating. Park teaches that the metal coating may be copper, gold, silver, nickel, tin, or chromium (translation page 3). It would have been obvious to one of ordinary skill in the art to try a chromium metal coating because Park teaches that chromium is a known equivalent of copper, gold, silver, nickel and tin (translation page 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741